Name: 98/739/EC: Commission Decision of 14 December 1998 amending Decision 95/328/EC establishing health certification for fishery products from third countries which are not yet covered by a specific decision (notified under document number C(1998) 4044) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  marketing;  health;  cooperation policy;  tariff policy;  fisheries
 Date Published: 1998-12-30

 Avis juridique important|31998D073998/739/EC: Commission Decision of 14 December 1998 amending Decision 95/328/EC establishing health certification for fishery products from third countries which are not yet covered by a specific decision (notified under document number C(1998) 4044) (Text with EEA relevance) Official Journal L 354 , 30/12/1998 P. 0064 - 0064COMMISSION DECISION of 14 December 1998 amending Decision 95/328/EC establishing health certification for fishery products from third countries which are not yet covered by a specific decision (notified under document number C(1998) 4044) (Text with EEA relevance) (98/739/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 11 July 1991 laying down the health conditions for the production and placing on the market of fishery products (1), as last amended by Directive 97/79/EC (2), and in particular Article 11 thereof,Whereas Commission Decision 95/328/EC of 25 July 1995 establishing health certification for fishery products from third countries which are not yet covered by a specific decision (3), as last amended by Decision 94/418/EC (4), is valid until 31 December 1998;Whereas Commission Decision 97/296/EC (5), as last amended by Decision 98/711/EC (6), establishes the list of third countries from which the import of fishery products for human consumption is authorised; whereas Part II of that list contains the third countries which are not yet covered by a specific decision but which satisfy the requirements of Article 2(2) of Council Decision 95/408/EC (7), as amended by Decision 98/603/EC (8);Whereas, under Decision 95/408/EC, that list is valid until 31 December 2000; whereas the date of validity of certification should therefore be amended to bring it into line with the date of validity of the provisional lists;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In Article 4 of Decision 95/328/EC the words 'to 31 December 1998` are replaced by 'to 31 December 2000`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 14 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 268, 24. 9. 1991, p. 15.(2) OJ L 24, 30. 1. 1998, p. 31.(3) OJ L 191, 12. 8. 1995, p. 32.(4) OJ L 190, 4. 7. 1998, p. 53.(5) OJ L 122, 14. 5. 1997, p. 21.(6) OJ L 337, 12. 12. 1998, p. 58.(7) OJ L 243, 11. 10. 1995, p. 17.(8) OJ L 289, 28. 10. 1998, p. 36.